PER CURIAM.
James A. Butler appeals the district court’s order denying his motion for clarification. We have reviewed the record and the district court’s opinion and find no *649reversible error. Accordingly, we deny Butler’s motion to proceed in forma pauperis and dismiss on the reasoning of the district court. See United States v. Butler, No. CR-91-44 (E.D.Va. Jan. 16, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.